Title: From John Adams to John Jay, 9 October 1787
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square October 9, 1787
          
          France appears at this Moment, in the Light of a Simple People Sincerely disposed to Peace, benevolence and Humanity, and judging of the dispositions of others by her own. She seems by her late Glory and Prosperity to have been Soothed into a Security and Tranquility, out of which it is Scarce possible to awaken her. England on the other hand appears, like a Nation Smarting under her Wounds, but covering her designs with a Veil of deep Dissimulation, while she was exerting her utmost Craft to obtain an opportunity of Gratifying her Resentment. We need not look farther for the Cause of the present Strange Appearances than the Diplomatic Arrangements of the two Nations.— Never was there a Time, when able and Attentive Men were so neccessary for France at the Courts of

            London, and the Hague as at the late Peace. The Comte de Vergennes should have Sent to both Places, Men of the most inlarged Capacities, and dilligent Attention to the whole System of Europe. The Marquis de Verac, is as honest a Man, and as well intentioned, as he could have found. But I believe every Man who knows him will agree with me that a Gentleman more unqualified for his Mission could not have been found. The Comte D’Adhemar, has an elegant Figure an handsome Face, and is a Favourite of the Ladies but whether from his unfortunate paralitick stroke, or from his having no Turn for the Business of State, he appears to have been inattentive, not only to the affairs of Europe in General but to those of England and Holland. The Spanish Minister has been extreamly Attentive to make his Court to the Royal Family and the Ministry here, and has been so successful as to obtain the Kings request, that he might be promoted to the Rank of a Marquis at home, and to that of Ambassador here: but to Speak freely to you as I ought, he does not appear to me to know or care any Thing much about the System of Europe.— The French Chargé too, who is an ingenious Man and well behaved, has had the good fortune to recommend himself to this Court So as to be, promoted to the Rank of Min. Plen. at their Instance.— I have ever been upon good terms with all these Gentlemen, and have no personal dislike to any of them: but I cannot but See and lament the Causes, which appear to have contributed to a Catastrophy, So outragious to the Rights of Mankind, and So humiliating, to the best Friends We have or ever had in France Holland and Spain.— I must confess that Favouritism, at the Court where he resides, in an Ambassador, of any denomination, is in my Opinion a fatal Objection against him: because I know it to be impossible to be obtained without the most criminal Simulation on one hand, or Negligence or something worse of the Interests of his Constituents on the other. There is a great difference between being esteemed and beloved: between being upon decent, civil and respectable Terms, and being taken into the Arms and embraced. Whenever and Wherever this is seen in Negotiations, Something may justly be suspected to be amiss.— unfortunately too Monsr. de st. Priest, who has been long in Constantinople, and had a great Reputation for Ability and Success, in former Negotiations, was recalled at a most critical Time.— England on the Contrary, Appears to have been meditating a Blow, even when the Nation were generally expecting the Commencement of the Millenium from the

Operation of the Commercial Treaty.— She has Sent her Shrewdest Men to Versailles and the Hague. She appears to have been intriguing at Constantinople as well as in South America. She has been forming a League in Germany: and maintaining her Navy on a formidable Footing.— France may be as indifferent as she will about Holland, but that will not Secure her Peace. The English cannot See, without inward Rage and Fury, I might say without Terror and dismay, the Works at Cherbourg. and Let Hollands fate be what it will. Let The Turks be disposed of as you please. in my Opinion France must demolish Cherbourg and Spain Set South America at Liberty, or there will be War. The Passions of this Nation are at present in a Flame; I hear Such a Language even in the Streets, and in Booksellers shops, the only Scænes of popular Politicks into which I think it prudent to venture, that I am confident a War is not far off.— The Rage of this nation amazes me.— With a Gulph and a Precipice of public Ruin before their Eyes they are ready to take the Leap with Joy. The most interesting Question for Us is whether We shall be neutral.? This is undoubtedly our Wisdom. and Congress and the states will take the most decided Measures to prevent our People from giving any Provocation. They will no doubt forbid in the most effectual Manner any of their Citizens from Serving on board the Ships of either Nation, much less from taking Commissions and committing depredations. But will all this preserve our Neutrality.? It is my Duty to be explicit upon this occasion, and to say, that Although the British Government may pretend and even Sincerely endeavour, to avoid a quarrel with the United States at the Commencement of the War, yet if they Should Obtain any signal Successes at first, which it is not improbable they may, there will arise Such a Spirit of Domination and Insolence in the Nation, as will stimulate Hostilities, against Us. It is my duty therefore, to advise, that the best Preparations, for our own defence and Security be made, that is in our Power.
          The Detail of Affairs in Holland is too dismal, to be repeated. The News Papers contain Accounts melancholly enough. The Plebeians and the Monarch are too closely connected, in Holland, to be overcome by the Patrician Aristocracy, and no rational Plan of a Reformation of their Government has been concerted by the People or their Leaders. It is a repetition of the Catastrophy of all ill constituted Republicks, and is a living Warning to our United States.
          With great Regard I have the Honour / to be, dear sir your most obedient / and most humble servant
          
            John Adams
          
         